Citation Nr: 1203558	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-03 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for onychomycosis, claimed as foot fungus, to include as due to herbicide exposure.

2.  Entitlement to service connection for dermatitis, claimed as fungal infection of hands, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO denied the Veteran's claims for service connection for onychomycosis and for dermatitis, each claimed as due to herbicide exposure.  In April 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2005, and in February 2005, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In March 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.

As previously noted, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that reversed a decision of the Board which denied service connection for disabilities claimed as a result of exposure to herbicides.  At issue was VA's definition of 'service in Vietnam' to include service in the waters offshore and service in other locations only if the conditions of service involved duty or visitation in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA appealed the decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and imposed a stay at the Board on the adjudication of the claims affected by Haas, affecting the Veteran's current claims on appeal.

After a subsequent decision rendered by the Federal Circuit (see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)) and a denial of a writ of certiorari to the United States Supreme Court in January 2009 (see Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009 (No. 08- 525)), the stay was rescinded and the Board resumed adjudication of the previously stayed cases.

In May 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development, to include a VA examination.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In September 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for completion of the development requested in its May 2009 remand.  The Veteran was also given another opportunity to submit additional evidence in support of his claims.  After completing the requested development, the AMC continued to deny the claims (as reflected in a September 2011 SSOC) and returned the matter to the Board for further appellate consideration.  

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC. . VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

At the outset, the Board notes that the Veteran underwent VA dermatological examination in April 2011 at the Frank M. Tejeda VA Outpatient Clinic in San Antonio, Texas.  While report of this examination is of record, in the September 2011 SSOC, the RO neither listed the examination report among the evidence considered, nor discussed it under the reasons and bases for the continued denials.  .  Under these circumstances, the Board has no alternative but to remand these claims for RO consideration of the claims in light of the noted evidence., and for issuance of an SSOC reflecting such consideration, in the first instance.  See 38 C.F.R. §§ 19.31, 19.37 (2011).

The Board also finds that, prior to readjudication, the RO should accomplish additional development of the claims.

Where there is evidence of a current disability, VA will provide a medical examination or obtain a medical opinion if the evidence indicates that a current disability may be associated with military service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran contends that he is entitled to service connection for chronic fungal infection of the hands and feet, to include the fingernails and toenails.  As discussed in prior Board remands, medical evidence reflects current diagnoses of onychomycosis and dermatophytosis.  Additionally, service treatment records indicate medical evidence of a rash and fungal infection during service.  While there is no documentation of treatment for infected nails during service, the Veteran testified during his August 2006 Board hearing that he did not seek specific treatment for his nail problems during service, but that he later sought treatment post service when the condition continued to worsen.  Additionally, following the September 2010 remand, the Veteran submitted multiple lay statements from family and friends who confirm observing cracked, peeling, and discolored nails shortly after his separation from service (i.e., 1970).  

In April 2011, the Veteran underwent a VA dermatological examination, and the examining physician concluded that the Veteran's onychomycosis and dermatophytosis of the hands and feet are less likely as not caused by or a result of service.  In explaining this opinion, the physician noted that while chronic tinea pedis may be associated with onychomycosis, the Veteran's in-service bout of tinea pedis (i.e., athlete's foot) appeared to be "acute" rather than "chronic," and thus, the result of a fungus unrelated to his current chronic conditions of onychomycosis and dermatophytosis.  The conclusion that this in-service episode of tinea pedis was "acute" was based on the absence of medical evidence documenting persistent signs or symptoms of fungal infection during service or for nearly thirty years post service.  

While the Board acknowledges that the medical evidence does not document any post-service signs or symptoms of fungal infection in the Veteran's hands or feet until October 1995, as noted above, the Veteran has presented competent lay evidence, in the form of his own statements and lay statements from friends and family, that he has experienced cracking, peeling, and discoloration in his nails since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Since it appears that the April 2011 VA examination did not consider this pertinent lay evidence in rendering an opinion, the Board finds it to be inadequate and a remand for clarification is required.  See Barr, 21 Vet. App. at 311; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Accordingly, the RO should request a supplemental opinion from the physician who provided the April 2011 opinion regarding the significance, if any, of the lay descriptions of the Veteran's nails shortly after his separation from active duty service, as it relates to the opinion regarding the etiology of his current onychomycosis and dermatophytosis.  The RO should arrange for another physician to provide the requested opinion only if the April 2011 physician is unavailable.  

Prior to undertaking appropriate action to obtain the requested medical opinion, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records.  

The claims file currently includes VA treatment notes from the Corpus Christi Outpatient Clinic and the Audie L. Murphy Memorial VA Medical Center (VAMC) dated through April 2011.  However, more recent records from these facilities may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the Corpus Christi Outpatient Clinic and the Audie L. Murphy Memorial VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 2011, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's  letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should obtain from the Corpus Christi Outpatient Clinic and the Audie L. Murphy Memorial VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file the RO should forward the entire claims file, to include a complete copy of this REMAND, to the physician who provided the April 2011 VA medical report to obtain a supplemental opinion.  

Based on further review of the record, and consideration of the facts noted above, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's onychomycosis and dermatophytosis of the hands and feet are medically related to service, to include the diagnosis of rubella, complaints of jock rash and findings of a red and inflamed crotch, and/or findings of athlete's foot, all noted in the service treatment records.

In rendering the requested opinion, the physician should specifically consider and address the various lay statements contained in the record and is requested to comment on the significance, if any, of the lay descriptions of the Veteran's nails shortly after his separation from active duty service, as it relates to any opinion regarding the etiology of his current onychomycosis and dermatophytosis.

If the April 2011 physician is unavailable, the RO should arrange for another physician to review the entire claims file, to include a complete copy of this REMAND, and provide the above-requested opinion.  

The physician providing the opinion should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence (to include the April 2011 VA dermatological examination) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


